Arnold, J.,
delivered the opinion of the Court.
The demurrer was properly overruled. The allegations in the bill, of repeated, wilful and continuous wrongs committed and threatened by appellants, warranted the issuance of the injunction. The jurisdiction of equity in such case cannot be doubted.
It is said that the prevention of vexatious litigation and of a multiplicity of suits constitutes a favorite ground for the exercise of the jurisdiction of equity ; and it may be laid down as general rule that, wherever the rights of a party aggrieved cannot be protected or enforced in the ordinary course of proceedings at law, except by numerous and expensive suits, equity may properly interpose and afford relief by injunction. 1 High on Injunctions, Sec. 12 ; 1 Pomeroy Eq. Jur., Sec. 245.
*394Where trespass to property is a single act, and is temporary in its nature and effects, so that the legal remedy of an action at law for damages is adequate, equity will not interfere. But if the trespass is continuous in its nature, and repeated acts of respass are done or threatened, although each of such acts taken by itself may not be destructive or inflict irreparable' injury, and the legal remedy may therefore be adequate for each single act, if it stood alone, the entire wrong may be prevented or stopped by injunction. 1 Pomeroy Eq. Jur., Sec. 245; 3 Id., Sec. 1357.
The separate remedy at law for each of such traspasses would not be adequate to relieve the injured party from the expense, vexation and oppression of numerous suits against the same wrong-doer in regard to the same subject-matter. The ends of justice require, in such ease, that the whole wrong shall be arrested and concluded by a single proceeding. And such relief equity affords, and thereby fulfills its appropriate mission of supplying the deficiencies of legal remedies. Affirmed and remanded, with leave to appellants to answer within thirty days after the mandate of this court herein is filed in the court below.